Citation Nr: 0109054	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral L5 pars 
interarticularis defect.

2.  Entitlement to an increased rating for residuals of 
fracture of L3 and D10, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  In October 
1996 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In the October 1996 remand, the Board referred to the RO the 
issues of service connection for residuals of a dislocated 
clavicle and psychological problems, as well as entitlement 
to a total disability rating based on unemployability due to 
service-connected disability.  In a November 1996 letter to 
the veteran, the RO requested additional information 
concerning these claims.  The RO did not receive any response 
from the veteran.  However, a review of the claims folder 
fails to reveal whether the RO in fact provided an 
adjudication of these issues.  The matter is referred to the 
RO for any necessary action.  

In view of the decision of the Board below with regard to the 
veteran's claim for service connection for bilateral L5 pars 
interarticularis defect, the claim for service connection for 
spondylosis, which was also previously referred to the RO for 
adjudication, is considered moot.

The Board notes that the RO and his representative made 
multiple attempts to contact the veteran to clarify whether 
he in fact still desired a hearing before a member of the 
Board.  None of the ROs letters were returned as 
undeliverable.  The RO did not receive any response to these 
letters.  Therefore, the veteran has not been scheduled for a 
Board hearing.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's developmental condition, bilateral L5 pars 
interarticularis defect, was aggravated by his service-
connected back disability.

3.  The veteran's residuals of the D10 and L3 fractures 
include demonstrable vertebral deformities and severe 
limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's bilateral L5 pars interarticularis defect 
is proximately due or the result of his service-connected 
residuals of the D10 and L3 fractures.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (2000).

2.  The criteria for a 60 percent evaluation for the 
residuals of fractures of D10 and L3 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral L5 pars interarticularis defect 
because it was either caused by an inservice injury or was 
aggravated by his service-connected low back disability.  The 
veteran also contends that he is entitled to a higher 
evaluation for his service-connected residuals of fractures 
of D10 and L3 vertebrae.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The June 1993 statement of 
the case and subsequent supplemental statements of the case 
issued during the pendency of the appeal, have given the 
veteran and his representative notice of the evidence 
necessary to substantiate his claims.  In a November 1996 
letter to the veteran, the RO outlined the evidence needed 
for the veteran to successfully complete his claim.  
Moreover, the veteran has been provided compensation 
examinations in February and March 1993 and January 1998.  
The veteran also was afforded a personal hearing in August 
1993.  Finally, the Board requested an orthopedic specialist 
opinion that was received in October 2000, and copies 
provided the veteran and his representative for review and 
further comment.  

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

In a September 1977 rating decision, the RO initially granted 
service connection for degenerative disc at L2-3, claimed as 
chronic pain, a back disorder, Scheuerman's disease, and two 
broken bones.  The award was based on service medical records 
noting Scheuermann's Disease at L3-T1.  A March 1977 VA 
orthopedic consultation included X-ray studies that revealed 
compression type avulsion fractures at the anterior lower lip 
of T10 and the anterior superior lip of L3.  There was also a 
questionable lesion in the right fourth pars 
interarticularis.  A noncompensable evaluation was assigned.  
In a February 1979 decision, the Board determined that a 30 
percent rating was in order for residuals of fractures of D10 
and L3. 

A December 1992 rating decision denied service connection for 
pars interarticularis defect at L5 and an increased rating 
for residuals of fractures at D10 and L3 vertebrae.  The 
veteran appealed this decision.  

VA X-ray studies of the veteran's lumbosacral spine, 
conducted in February 1993, showed defects of the neural arch 
of L5 and a defect of the anterosuperior portion of the body 
of L3, as in previous films.  There was a slight reversal of 
curve at that level.  In addition, there was increased 
narrowing of the upper interspaces including L2, L1, and D12.

The veteran underwent a VA general medical examination in 
February 1993.  He complained of pain in his back and lower 
extremities that was greater on the left.  It increased with 
exertion or lying on his left side.  The physician's 
assistant reviewed previous medical records and findings.  
The veteran was observed to move slowly and displayed 
antalgia.  Posture, gait and carriage were normal.  There was 
some paraspinal tenderness.  Range of motion testing revealed 
low back forward flexion to 75 degrees, backward extension to 
20 degrees, 30 degrees lateral flexion bilaterally, and 35 
degrees rotation bilaterally.  Straight leg raising was 
positive bilaterally at 60 degrees.  Deep tendon reflexes 
were decreased.  The examiner opined that the veteran had low 
back pain with radicular complaints most consistent with 
spondylolysis and spondylolisthesis as previously diagnosed.  
He added that the veteran appeared to be quite unemployable 
at that time.

In March 1993, the veteran was afforded a VA orthopedic 
examination.  He indicated that he had been issued a spinal 
orthosis, which he wore for two years.  He had not worn it 
for several months because it exacerbated his symptoms.  He 
complained of overall pain that intermittently radiated with 
walking, prolonged time in one position, and when negotiating 
stairs.  Nothing relieved his symptoms.  He had occasional 
numbness and tingling below the knees.  The veteran moved 
slowly and was in moderate distress.  Posture and gait were 
normal.  There was no fixed deformity of the spine.  The 
musculature of the back was well-developed and without any 
evidence of atrophy or spasm.  There was no pain to palpation 
over any part of the spine.  Low back flexion was to 70 
degrees, backward extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 25 degrees, 
and rotation to 25 degrees bilaterally.  He was unable to 
bend forward at the lumbosacral spine without obvious pain 
and discomfort.  He compensated by flexing at the knees and 
using his hands for support.  Motion on all other manuevers 
obviously caused him discomfort as well.  Deep tendon 
reflexes were decreased.  Motor strength was normal 
throughout the lower extremities.  Straight leg raising was 
positive at 40 degrees on the right and at 30 degrees on the 
left.  Two-point discrimination was generally intact with the 
exception of the left inner thigh at the L2/3 dermatome 
distribution.  The examiner indicated that recent X-ray 
studies revealed T10 and L3 compression fractures and a 
nonunion of the anterior tear drop of L3 with a Schmorl's 
node at L3, as well as L5 bilateral pars articularis defect.  
The diagnoses included L5 bilateral pars articularis defect, 
L3 and T10 compression fractures, nonunion of the anterior 
tear drop of L3 and associated radicular symptoms radiating 
to the bilateral buttocks and left posterior thigh.  

During his August 1993 personal hearing, the veteran 
testified that he had pain in his legs most of the time, 
which he was told came from his spinal injury.  Certain 
activities exacerbated the pain, such as walking, climbing 
stairs, sitting or standing in one position for prolonged 
periods, and lying down.  He could not lift or walk without 
pain.  He injured his back at work in March 1980 and received 
workman's compensation until December 1980.  He did not 
return to work.  The veteran testified that he believed that 
his L5 defect was caused by his parachute jumps in service.  
He related having daily muscle spasms.  He required some type 
of support when bending forward and lifting himself back up.  

Pursuant to the Board's remand, the RO wrote the veteran in 
November 1996 and requested that he provide information 
needed to obtain records of VA or private medical treatment 
received and records of a worker's compensation claim 
pertaining to a 1980 back injury.  The RO did not received a 
response from the veteran.

During his January 1998 VA orthopedic examination, the 
veteran complained that he was unable to sit for more than 15 
or 20 minutes before the low back pain became quite severe 
and radiated into his legs.  In addition, bending, stooping, 
and lifting were quite painful, though he was comfortable 
walking.  His legs were cold from the knees down.  
Examination revealed tenderness over the lumbosacral spine.  
Low back flexion was to 10 degrees and lateral flexion to 5 
degrees bilaterally due to muscle spasm and pain.  Straight 
leg raising was positive on the right and right knee reflex 
was absent.  The diagnoses were compression fractures of T10 
and fracture of the anterior, superior body of L3 with 
degenerative disc disease at L1/2 and L2/3; and spondylolysis 
at L5/S1.  After reviewing the available evidence, the 
examiner opined that the veteran's bilateral L5 pars 
interarticularis defect was likely developmental, although a 
traumatic etiology could not be ruled out.  The examiner 
opined that he did not believe that the March 1980 work-
related back injury was a major cause of the veteran's 
continuing disability; that it was more likely than not that 
the service-connected injury caused an aggravation and/or the 
cause of the spondylolysis.  Finally, he indicated that the 
veteran had severe functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and painful 
motion, as well as severe pain with use of the back and a 
severe restriction on his ability to perform routine 
functions.  

A January 1998 VA neurology examination report reflected that 
the examiner reviewed the medical records and history for the 
examination.  On examination, lumbar flexion was to 10 
degrees and lateral rotation to 15 degrees bilaterally.  He 
was poorly able to cooperate with the motor examination 
secondary to hip and buttock pain.  Sensory examination was 
intact.  Deep tendon reflexes were slightly brisk.  The 
impression was that there were bilateral radicular symptoms.

Subsequent VA records show that the VA neurology examiner 
scheduled the veteran for an electomyography (EMG), but he 
failed to report for the study.  Attempts to obtain the 
report of an EMG performed just before the January 1998 VA 
examination yielded only reports of cancelled VA 
appointments.  

Findings from a private magnetic resonance imaging (MRI) of 
the lumbar spine performed in February 1999 included mild 
degenerative changes of the lumbar spine and a small 
Schmorl's node along the anterior superior aspect of the L3 
vertebra.  There was no definite evidence of nerve root 
impingement or other abnormality.  A private MRI of the 
thoracic spine performed in June 1999 showed, among other 
things, a small posterior disc bulge at D9/10 and an inferior 
endplate Schmorl's node at the anterior margin of D10.

VA outpatient medical records, dated in September and October 
1999, generally show complaints of back pain.

In September 2000, the Board requested a medical expert 
opinion regarding the veteran's claim for service connection 
for bilateral L5 pars interarticularis defect.  In a 
response, received in December 2000, an orthopedic specialist 
indicated that the veteran's bilateral L5 interarticularis 
defect and bilateral spondylolysis, though diagnosed at 
different times were synonymous diagnoses.  The orthopedist 
indicated that the acquisition of the pars defect is 
essentially universally accepted as occurring before skeletal 
maturity and that it was quite unlikely that the bilateral L5 
condition had a traumatic etiology.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Secondary service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 

Congenital or developmental defects may not be service- 
connected because they are not considered "injuries" under VA 
law and regulations. 38 C.F.R. § 3.303(c) (2000).  However, 
congenital or development defects may be service- connectable 
where a superimposed injury occurs during, or as a result of, 
active service.  VA O.G.C. Prec. Op. No. 82-90, Fed. Reg. 
45711 (1990).

The Board finds that the weight of the evidence of record 
supports a grant of service connection for bilateral L5 pars 
interarticularis defect.  Although the most recent medical 
evidence does confirm that the defect is developmental and 
quite unlikely a result of a traumatic incident, the January 
1998 VA orthopedic examiner did opine that it was more likely 
than not that the veteran's service-connected injury 
(residuals of T10 and L3 fractures) aggravated his bilateral 
L5 pars interarticularis defect.  Therefore, resolving all 
doubt in the veteran's favor, the Board finds that service 
connection for bilateral L5 pars interarticularis defect, as 
secondary to service-connected residuals of residuals of 
fractures of T10 and L3, is warranted.  38 C.F.R. § 3.310.

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's residuals of fractures of D10 and L3 are 
currently evaluated as 40 percent disabling under Diagnostic 
Code (Code) 5285, residuals of fractured vertebra, and Code 
5292, limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a.

Code 5285 provides that, unless there is cord involvement, 
evidence that the veteran is bedridden or requires long leg 
braces, nerve paralysis, or abnormal mobility requiring a 
neck brace, residuals of a fractured vertebra are evaluated 
according to definite limited motion or muscle spasm.  An 
additional 10 percent is in order for demonstrable deformity 
of the vertebral body.  The Note to Code 5285 specifies that, 
both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of motion of the lumbar spine.  A maximum 
schedular evaluation of 40 percent is in order when there is 
severe limitation of motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran's rating has already included an additional 10 
percent each for D10 and L3 for demonstrable deformity of the 
vertebral body.  Therefore, the Board must determine the 
extent of the limitation of motion associated with the 
veteran's residuals of D10 and L3 fractures.  The most recent 
VA orthopedic and neurological examination reports show that 
the veteran has severe limitation of motion of the lumbar 
spine.  Moreover, the orthopedic examiner found the veteran 
to also have severe functional loss due to pain, weakened 
movement, excess fatigability, incoordination and painful 
motion with severe restriction on his ability to perform 
routine functions.  Therefore, the Board finds that the 
preponderance of the evidence supports a maximal 40 percent 
evaluation for limitation of motion of the lumbar spine and 
an overall evaluation of 60 percent.

The rating schedule contains only one diagnostic code that 
provides a disability rating greater than 60 percent for back 
disabilities.  However, this diagnostic code is not factually 
applicable in this case.  See 38 C.F.R. § 4.71a, Code 5286 
(complete bony fixation of the spine).  Accordingly, the 
Board finds that the veteran's residuals of D10 and L3 
vertebral fractures are most appropriately rated under Codes 
5285 and 5292.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).


ORDER

Service connection for bilateral L5 pars interarticularis 
defect is granted.

Subject to the laws and regulations governing payment of 
monetary benefits, a 60 percent disability rating for 
residuals of fractures of D10 and L3 is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

